*540OPINION
By THE COURT.
Submitted on motion of the appellant seeking an order permitting leave to amend at bar the notice of appeal by changing the date of the final order to which the appeal is directed, from the 19th day of August to the 29th of the same month.
The notice of appeal is subject to amendment under §2505.05 R. C., upon good cause being shown. Counsel urges that the mistake in the date of the judgment was due to a typographical error and which we think constitutes good cause.
See also, Fifty West Broad, Inc. v. Poulson, 41 Abs 212, by this court; Williams v. Martin, 82 Oh Ap 395.
The motion will be sustained and permission is granted to make the requested amendment. This change will cure the defect in the notice of appeal and upon which our decision of November 27, 1957, was based. This decision will be set aside upon the amendment being made and the motion to dismiss the appeal filed on November 7, 1957, will be overruled.
An entry may also be submitted journalizing our decision of September 26, 1957, relative to attorney’s fees and support money.
PETREE, PJ, BRYANT and MILLER, JJ, concur.